Title: From Alexander Hamilton to Timothy Pickering, 9 February 1799
From: Hamilton, Alexander
To: Pickering, Timothy



New York Feby. 9, 1799
Dr. Sir

I am this moment favoured with your letter of the 9th instant. I shall immediately reflect on the most important point & tomorrow give you the result.
The provision in the law is ample. But in this My Dear Sir, as in every thing else we must unite caution with decision. The UStates must not be committed on the Independence of St Domingo—no guarantee no formal treaty—nothing that can rise up in Judgment. It will be enough to let Toussaint be assured verbally but explicitly that upon his declaration of independence a Commercial intercourse will be opened & continue while he maintains it & gives due protection to our vessels & property. I incline to think the Declaration of Independence ought to precede.
Yrs truly

AH

